
	
		II
		Calendar No. 1089
		110th CONGRESS
		2d Session
		S. 160
		[Report No. 110–505]
		IN THE SENATE OF THE UNITED STATES
		
			January 4, 2007
			Mr. Thune (for himself
			 and Mr. Johnson) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Indian
			 Affairs
		
		
			September 25 (legislative day, September 17),
			 2008
			Reported by Mr. Dorgan,
			 without amendment
		
		A BILL
		To provide compensation to the Lower Brule and Crow Creek
		  Sioux Tribes of South Dakota for damage to tribal land caused by Pick-Sloan
		  projects along the Missouri River.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Lower Brule and Crow Creek Tribal
			 Compensation Act.
		2.FindingsCongress finds that—
			(1)the Pick-Sloan
			 Missouri River Basin Program (authorized by section 9 of the Act of December
			 22, 1944 (commonly known as the Flood Control Act of 1944) (58
			 Stat. 891)), was approved to promote the general economic development of the
			 United States;
			(2)the Fort Randall
			 and Big Bend dam and reservoir projects in South Dakota—
				(A)are major
			 components of the Pick-Sloan Missouri River Basin Program; and
				(B)contribute to the
			 national economy;
				(3)the Fort Randall
			 and Big Bend projects inundated the fertile bottom land of the Lower Brule and
			 Crow Creek Sioux Tribes, which greatly damaged the economy and cultural
			 resources of the Tribes;
			(4)Congress has
			 provided compensation to several Indian tribes, including the Lower Brule and
			 Crow Creek Sioux Tribes, that border the Missouri River and suffered injury as
			 a result of 1 or more Pick-Sloan Projects;
			(5)the compensation
			 provided to those Indian tribes has not been consistent;
			(6)Missouri River
			 Indian tribes that suffered injury as a result of 1 or more Pick-Sloan Projects
			 should be adequately compensated for those injuries, and that compensation
			 should be consistent among the Tribes; and
			(7)the Lower Brule
			 Sioux Tribe and the Crow Creek Sioux Tribe are entitled to receive additional
			 compensation for injuries described in paragraph (6).
			3.Lower Brule Sioux
			 TribeSection 4(b) of the
			 Lower Brule Sioux Tribe Infrastructure Development Trust Fund Act (Public Law
			 105–132; 111 Stat. 2565) is amended by striking $39,300,000 and
			 inserting $129,822,085.
		4.Crow Creek Sioux
			 TribeSection 4(b) of the Crow
			 Creek Sioux Tribe Infrastructure Development Trust Fund Act of 1996 (Public Law
			 104–223; 110 Stat. 3027) is amended by striking $27,500,000 and
			 inserting $69,222,084.
		5.Treatment as
			 final compensation
			(a)Full and final
			 compensationThis Act shall be considered to be full and final
			 compensation to the Lower Brule Sioux Tribe and the Crow Creek Sioux Tribe for
			 damages caused by construction of the Fort Randall Dam and the Big Bend Dam
			 under the Pick-Sloan Missouri River Basin Program.
			(b)Release of
			 further claimsThe Lower Brule Sioux Tribe and the Crow Creek
			 Sioux Tribe shall release any further claim for compensation as a result of the
			 Pick-Sloan Missouri River Basin Program.
			(c)No precedent for
			 other tribes
				(1)Definition of
			 non-Missouri River Basin Program Indian tribeIn this paragraph, the term
			 non-Missouri River Basin Program Indian tribe means any federally
			 recognized Indian tribe the land under the control of which does not border the
			 Missouri River.
				(2)No
			 precedentThis Act—
					(A)is a result of
			 the unique history of the Missouri River Basin Program; and
					(B)shall not be
			 considered to be a precedent for any non-Missouri River Basin Program Indian
			 tribe with respect to any potential claim of the non-Missouri River Basin
			 Program Indian tribe against the United States.
					
	
		September 25 (legislative day, September 17),
		  2008
		Reported without amendment
	
